DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2020 and 8/04/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wheeled pulk” “base”, “towing assembly” and “propulsion means” (Claim 1) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “propulsion means” (Claim 1).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 8 and 9 are objected to because of the following informalities:  the limitation “the back,” (line 2) is unclear and should most likely be rewritten as: “a back.” Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “the upper back,” (line 3) is unclear and should most likely be rewritten as: “an upper back.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the limitation “the angle,” (line 2) is unclear and should most likely be rewritten as: “an angle.” Appropriate correction is required.
Claim 14 is  objected to because of the following informalities:  the limitation “15° and 55°,” (line 2-3) is unclear and should most likely be rewritten as: “15 degrees and 55 degrees.” Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “by base,” (line 2) is unclear and should most likely be rewritten as: “by the base.” Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the limitation “the persons body,” (line 3) is unclear and should most likely be rewritten as: “a body of the person.” Appropriate correction is required
Claim 20 is objected to because of the following informalities:  the limitation “the back of the user,” (line 3) is unclear and should most likely be rewritten as: “a back of the person.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims limitations (“propulsion means”) purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “propulsion means” (Claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure and figures are devoid of any structure that performs the function in the claim other than a “person” as portrayed in Fig.6-9.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recites the open-ended clauses: “adapted to engage” (Claim 1/15), “configured to allow" (Claim 2/12/13/14), “configured to form" (Claim 4), “configured to be lower" (Claim 5), “configured such that" (Claim 7), and “configured to distribute" (Claim 19/20), which renders the claim indefinite, since it's not clear whether the claimed "biasing" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silliman (US 7,422,223 B1 – Applicant provided art).
[Claim 1] Regarding Claim 1, Silliman discloses: A wheeled pulk (See, e.g., Fig.1-11) comprising: a trailer (See, e.g., Fig.1-11, 3+8) comprising a wheel  (See, e.g., Fig.1-11, 12) and a base  (See, e.g., Fig.1-11, 3+18+8) for containing or supporting a load  (See, e.g., Fig.1-11); and a towing assembly (See, e.g., Fig.1-11, 18+5) to connect the trailer to a propulsion means at an attachment location  (See, e.g., Fig.1-11, 5+7), wherein, in a wheel mode, the trailer is adapted to engage the ground by the wheel thereby forming an axis of rotation between a bottom of the wheel and the attachment location  (See, e.g., Fig.1-11), and wherein a center of gravity of the wheeled pulk is lower than the axis of rotation  (See, e.g., Fig.1-11).
[Claim 2] Regarding Claim 2, Silliman discloses: wherein the towing assembly comprises a joint  (See, e.g., Fig.1-11, 42+44+48) at the attachment location which is configured to allow rotation of the trailer with respect to the propulsion means about the axis of rotation  (See, e.g., Fig.1-11).
 [Claim 4] Regarding Claim 4, Silliman discloses: wherein an upper surface of the base is configured to form a basket to contain a load  (See, e.g., Fig.1-11, 3+18+8).
[Claim 5] Regarding Claim 5, Silliman discloses: wherein, in use in the wheel mode, an upper surface of the base is configured to be lower than the axis of rotation  (See, e.g., Fig.1-11).
[Claim 6] Regarding Claim 6, Silliman discloses: wherein, in use in the wheel mode, an upper surface of the base is configured to be lower than a wheel axis  (See, e.g., Fig.1-11).
[Claim 7] Regarding Claim 7, Silliman discloses: wherein, in use in the wheel mode, the wheeled pulk is configured such that the base is horizontal  (See, e.g., Fig.1-11).
[Claim 8] Regarding Claim 8, Silliman discloses: wherein the towing assembly comprises a harness  (See, e.g., Fig.1-11, 4+5+6) to attach to the back and shoulders of a person  (See, e.g., Fig.1-11).
[Claim 9] Regarding Claim 9, Silliman discloses: wherein the towing assembly comprises a harness  (See, e.g., Fig.1-11, 4+5+6) to attach to the back and shoulders of a person (See, e.g., Fig.1-11), and wherein, in use, the attachment location is positioned adjacent to the upper back of the person  (See, e.g., Fig.1-11).
[Claim 10] Regarding Claim 10, Silliman discloses: wherein the towing assembly comprises a pole  (See, e.g., Fig.1-11, 18) attached at a first end to the base  (See, e.g., Fig.1-11), and at a second end to the attachment location  (See, e.g., Fig.1-11).
[Claim 15] Regarding Claim 15, Silliman discloses: wherein the wheel is adjustable such that the trailer is adapted to engage the ground by base in a pulk mode  (See, e.g., Fig.1-11).
[Claim 17] Regarding Claim 17, Silliman discloses: wherein, in use in the wheel mode, the base is positioned between the wheel and the propulsion means  (See, e.g., Fig.1-11).
[Claim 18] Regarding Claim 18, Silliman discloses: wherein the towing assembly is between 4 and 8 feet long  (See, e.g., Fig.1-11).
[Claim 19] Regarding Claim 19, Silliman discloses: wherein the towing assembly comprises a harness  (See, e.g., Fig.1-11, 4+5+6) for attaching to a person  (See, e.g., Fig.1-11), wherein the harness comprises an extended rigid section  (See, e.g., Fig.1-11, 4+5+42+48) configured to distribute the forces across an area of the persons body  (See, e.g., Fig.1-11).
[Claim 20] Regarding Claim 20, Silliman discloses: wherein the towing assembly comprises a harness  (See, e.g., Fig.1-11, 4+5+6) for attaching to a person  (See, e.g., Fig.1-11), wherein the harness comprises a rigid spine section  (See, e.g., Fig.1-11, 4+5+42+48) configured to distribute the forces down the back of the user  (See, e.g., Fig.1-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silliman and further in view of Parker (US 7,600,764 B1).
[Claim 3] Regarding Claim 3, Silliman fails to explicitly teach: wherein the joint is a ball and socket joint that permits three degrees of freedom of rotation of the towing assembly relative to the propulsion means.
However, Parker teaches a similar trailer (See, e.g., Parker: Fig.1-17, 70) wherein a ball and socket joint (See, e.g., Parker: Fig.1-17, 101/1187/133) permits three degrees of freedom of rotation of the towing assembly relative to the propulsion means (See, e.g., Parker: Fig.1-17, 114/122).
Parker teaches that it is well known in the art of trailer design to provide the towing assembly with a ball and socket joint. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Silliman modified with the towing assembly ball and socket joint such as taught by Parker, for the purpose of conveniently allowing the system to move and turn in a comfortable manner for the user, beneficially allowing a user to use the system easily through swiveling connection to the trailer. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silliman and further in view of Parker (US 7,600,764 B1).
[Claim 11] Regarding Claim 11, Silliman fails to explicitly teach: wherein the towing assembly comprises a telescopic pole.
However, Parker teaches a similar trailer (See, e.g., Parker: Fig.1-17, 70) wherein the towing assembly comprises a telescopic pole (See, e.g., Parker: Fig.1-17, 96+100+98+99).
Parker teaches that it is well known in the art of trailer design to provide the towing assembly with a telescopic pole. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Silliman modified with the towing assembly telescopic pole such as taught by Parker, for the purpose of conveniently adjusting the trailer poles for users of different statures/physiques, beneficially allowing a user to use the system easily through adjustable telescoping towing poles. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silliman and further in view of Beardsley (US 6,431,556 B1).
[Claim 12] Regarding Claim 12, Silliman fails to explicitly teach: wherein the trailer is attached to the towing assembly via an adjustable headset, wherein the headset is configured to allow the angle between the base and the towing assembly to be adjusted.
However, Beardsley teaches a similar trailer (See, e.g., Beardsley: Fig.1-12, 2000) is attached to the towing assembly (See, e.g., Beardsley: Fig.1-12, 600) via an adjustable headset (See, e.g., Beardsley: Fig.1-12, 100), wherein the headset is configured to allow the angle between the base and the towing assembly to be adjusted (See, e.g., Beardsley: Fig.1-12).
Beardsley teaches that it is well known in the art of cart design to provide the trailer attached to the towing assembly via an adjustable headset. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Silliman modified with the trailer attached to the towing assembly via an adjustable headset such as taught by Beardsley, for the purpose of conveniently adjusting the trailer for users of different statures/physiques (See, e.g., Beardsley: Fig.1-12; Abstract), beneficially allowing a user to use the system easily through adjustably towing angles. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 13] Regarding Claim 13, the combination of Silliman in view of Beardsley teaches: wherein the headset is configured to allow the angle between the base and the towing assembly to be adjusted to a new angle and then fixed in the new angle (See, e.g., Beardsley: Fig.1-12). 
[Claim 14] Regarding Claim 14, the combination of Silliman in view of Beardsley teaches: wherein the headset is configured to allow the angle between the base and the towing assembly to be adjusted to between 15° and 55° (See, e.g., Beardsley: Fig.1-12). 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silliman and further in view of Su (US RE38,437 E).
[Claim 16] Regarding Claim 16, Silliman fails to explicitly teach: wherein the wheel is mounted to the base by a rotating lockable hinge, such that the wheel can be raised and lowered with respect to the base by rotating the hinge.
However, Su teaches a similar wheeled cart (See, e.g., Su: Fig.1-9) wherein the wheel (See, e.g., Su: Fig.1-9, 5) is mounted to the base (See, e.g., Su: Fig.1-9, 2) by a rotating lockable hinge (See, e.g., Su: Fig.1-9, 4), such that the wheel can be raised and lowered with respect to the base by rotating the hinge (See, e.g., Su: Fig.1-9).
Su teaches that it is well known in the art of wheeled cart design to provide the wheel mounted to the base by a rotating lockable hinge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Silliman modified with the wheel mounted to the base by a rotating lockable hinge such as taught by Su, for the purpose of conveniently maintaining the cart in a wheeled configuration when in motion, and beneficially allowing a user to collapse the wheels easily through the hinged connection. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618